This is a petition for rehearing of the cause determined by this court's opinion as recorded at page 53, ante. It rests upon eighteen grounds. But none of those grounds alleges that this court reached an erroneous result or that its authoritative holding is based on an erroneous principle of law. Nor does any ground cite authorities of diverse result or holding, or purport to point to any manifest error of commission or omission of sufficient materiality which, if corrected, would alter the result of the opinion. On the contrary, the grounds of petition are solely argumentative and repetitive of matters heretofore fully briefed and argued by counsel at the hearing and thereafter fully considered by this court. Consequently, no useful purpose would be served by setting forth the grounds as alleged. This court, however, has considered them and finds that they do not warrant a rehearing of the cause.
Petition for rehearing denied without argument.